In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1654V
                                      Filed: May 11, 2017
                                          Unpublished

****************************
KERRI HALL,                            *
                                       *
                    Petitioner,        *       Ruling on Entitlement; Concession;
v.                                     *       Influenza (“Flu”) Vaccination;
                                       *       Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                    *       Administration (“SIRVA”);
AND HUMAN SERVICES,                    *       Special Processing Unit (“SPU”)
                                       *
                    Respondent.        *
                                       *
****************************
Joseph Vuckovich, Maglio, Christopher and Toale, PA (DC), Washington, DC, for
      petitioner.
Kathryn Robinette, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On December 15, 2016, Kerri Hall (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she suffered a shoulder
injury related to vaccine administration (“SIRVA”) casually related to the influenza
vaccination she received on December 1, 2014. Petition at 1, ¶¶ 1, 5. Petitioner further
alleges that she received the vaccination in the United States, has suffered the residual
effects of her injury for more than six months, and that neither she nor any other party
has filed a civil action or received compensation for her injury alleged as vaccine
caused. Id. at ¶¶ 1, 6, 9-10. The case was assigned to the Special Processing Unit of
the Office of Special Masters.


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On May 11, 2017, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case for her SIRVA of the left shoulder and
its related sequelae. Respondent’s Rule 4(c) Report at 1. Specifically, respondent
“believes that petitioner’s alleged injury is consistent with a shoulder injury related to
vaccine administration (“SIRVA”) and that it was caused-in-fact by the flu vaccine she
received on December 1, 2014.” Id. at 4. Respondent further indicates that “based on
the record as it now stands, petitioner has satisfied all legal prerequisites for
compensation under the Act.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2